10-2361 (L),
    Chen v. Sessions
                                                                                       BIA
                                                                                 Brennan, IJ
                                                                               A088 377 910

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of October, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    YAN CHEN,
                             Petitioner,

                                                                     10-2361(L),
                       v.                                            11-299(Con)
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                        Richard Tarzia, Belle Mead, New
                                           Jersey.

    FOR RESPONDENT:                        Tony West, Assistant Attorney
                                           General; Stephen J. Flynn,
                                           Assistant Director; Robert Michael
                                           Stalzer, Trial Attorney, Office of
                                           Immigration Litigation, United
                                 States Department of Justice,
                                 Washington, D.C.

        UPON DUE CONSIDERATION of these petitions for review of two

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED that the Government’s motion for

summary denial in 11-299(Con) is GRANTED and the petitions for

review are DENIED.

        Petitioner Yan Chen, a native and citizen of China, seeks

review of (1) a May 18, 2010, decision of the BIA that reversed

an Immigration Judge’s (“IJ”) grant of asylum, In re Yan Chen,

No. A088 377 910 (B.I.A. May 18, 2010), rev’g No. A088 377 910

(Immig. Ct. N.Y. City Apr. 14, 2009), and (2) a December 29,

2010, decision of the BIA that denied her motion to reopen, In

re Yan Chen, No. A088 377 910 (B.I.A. Dec. 29, 2010).        We assume

the     parties’   familiarity    with   the   underlying   facts   and

procedural history in this case.

         The applicable standards of review are well established.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58, 168-69 (2d

Cir. 2008); see also Wu Lin v. Lynch, 813 F.3d 122, 129 (2d Cir.

2016).       Chen applied for asylum, withholding of removal, and

CAT relief, and later moved to reopen removal proceedings,

asserting a fear of persecution based on the birth of her two

children in the United States purportedly in violation of

                                    2
10242016-9
China’s population control program.            For largely the same

reasons as this Court set forth in Jian Hui Shao, 546 F.3d at

156-73, we find no error in the BIA’s determination on de novo

review       that   Chen   failed   to   demonstrate   an   objectively

reasonable well-founded fear of persecution based on the birth

of her children in the United States.

        For the foregoing reasons, the Government’s motion for

summary denial in 11-299(Con) is GRANTED and the petitions for

review in both 10-2361(L) and 11-299(Con) are DENIED.

                                    FOR THE COURT:
                                    Catherine O’Hagan Wolfe, Clerk




                                     3
10242016-9